t c no united_states tax_court compaq computer corporation and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date h a u k corporation paid a dividend to p its u s parent upon payment of the dividend h pursuant to the law of the united kingdom became liable for and paid advance_corporation_tax act and became entitled to a credit against its u k corporate tax h allocated the u k credit to its two wholly owned subsidiaries sl and sec_2 which used the u k credit against their respective mainstream corporate tax_liabilities pursuant to sec_901 p claimed a foreign_tax_credit for the act paid_by h held pursuant to article c of the u s - u k convention the payor of the act is the corporation that pays the dividend and corresponding act and not the corporation that uses the corresponding u k credit against its u k tax_liability accordingly p is entitled to claim a foreign_tax_credit pursuant to sec_901 for the act paid_by h held further the u k credit allocated by h to sl and sec_2 and used by them against their u k tax is not a subsidy within the meaning of sec_901 mark a oates john m peterson jr james m o'brien owen p martikan paul be schick robert s walton tamara l frantzen erika s schechter allen duane webber david a waimon lafayette g harter iii and steven m surdell for petitioners allan ef lang sandra k robertson and barbara a felker for respondent opinion wells judge in the instant case the parties filed cross-- motions for summary_judgment pursuant to rule a the issue’ presented by the parties' summary_judgment motions is whether compaq computer corp petitioner is entitled to foreign unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure the instant case involves several issues for which the parties filed separate briefs in an opinion issued date we addressed the issue of whether income relating to printed circuit assemblies should be reallocated under sec_482 to petitioner from its singapore subsidiary for its and fiscal years see compag computer corp subs v commissioner tcmemo_1999_220 in an opinion issued date we addressed the issue of whether a foreign_tax_credit resulting from certain adr transactions should be allowed see compag computer corp subs v commissioner t c __ tax_credits pursuant to sec_901 for certain u k advance_corporation_tax act payments summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue exists as to any material fact and that a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir the record shows and the parties do not dispute that there is no genuine issue as to any material fact accordingly we may render judgment on the issue in the instant case as a matter of law see rule b background petitioner is a delaware corporation with its principal_place_of_business in houston texas petitioner owns percent of the issued and outstanding_stock of compag computer group ltd compaq u k a corporation organized and existing under the laws of the united kingdom compag u k owns percent of the issued and outstanding_stock of compaq computer manufacturing ltd ccml and compag computer ltd ccl hereinafter we will sometimes refer to ccml and ccl collectively the act was first introduced by the finance act the income and corporation taxes act which was in effect during the year in issue made only minor changes with respect to the act the act was abolished effective for distributions after date by the finance act sec_31 as the u k subs which are corporations organized and existing under the laws of the united kingdom during a corporation that resided in the united kingdom was required to pay tax to the united kingdom at the rate of percent on its corporate income mainstream tax see finance no act sec_21 additionally a corporation that paid a dividend to its shareholders was obligated to pay to the united kingdom act see income and corporation taxes act sec eng generally upon payment of the act a u k corporation becomes entitled to a credit against mainstream tax equal to the amount of the act corporate offset see id sec if the corporate offset exceeds the amount of the corporation's mainstream tax the corporation can carry the corporate offset back years or forward indefinitely see id sec and a corporation that cannot use the corporate offset in the current_year rather than carrying the corporate offset back or forward can elect to allocate the corporate offset to one or more of its controlled_subsidiaries see id sec one exception to the general terms of the act is that a corporation is not required to pay act on franked investment ‘ a subsidiary is controlled if the parent_corporation owns more than percent of the outstanding_stock see income and corporation taxes act sec - - income which is a distribution on which act has already been paid id secs additionally if a controlled subsidiary makes a distribution to a parent the parties can elect whether the subsidiary will pay act on the distribution or the parent will pay act on subsequent distributions of such funds see id sec_247 additionally a u k shareholder upon receipt of the dividend becomes entitled to a credit shareholder credit against its individual taxes the shareholder credit is a portion of the act paid_by the corporation see id sec absent a treaty provision to the contrary the shareholder credit is not available to nonresidents of the united kingdom see id the united_states and the united kingdom entered into the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains and three protocols date-date u s -u k u s t part t i a s u s -u k convention article of the u s -u k convention u s t pincite provides that shareholders owning more than percent of the outstanding_stock of a u k corporation are entitled to a payment of one-half of the shareholder credit to which an individual u k resident shareholder would have been entitled shareholders owning less than percent of the outstanding_stock of a u k corporation are entitled to a payment of the full amount of the shareholder credit to which an individual u k resident shareholder would have been entitled the relevant parts of article of the u s -u k convention provide article dividends as long as an individual resident in the united kingdom is entitled under united kingdom law to a tax_credit in respect of dividends_paid by a corporation which is resident in the united kingdom paragraph of this article shall not apply a in the case of dividends_paid by a corporation which is a resident of the united kingdom to a united_states_corporation which either alone or together with one or more associated corporations controls directly or indirectly at least per cent of the voting_stock of the corporation which is a resident of the united kingdom paying the dividend the united_states_corporation shall be entitled toa payment from the united kingdom of a tax_credit equal to one-half of the tax_credit to which an individual resident in the united kingdom would have been entitled had he received the dividend subject_to the deduction withheld from such payment and according to the laws of the united kingdom of an amount not exceeding per cent of the aggregate of the amount or value of the dividend and the amount of the tax_credit paid to such corporation during compaq u k declared and paid a dividend of big_number to petitioner as a result of paying the dividend compaq u k became liable for and paid act in the amount of big_number upon payment of the act compag u k became entitled to a corporate offset against its mainstream corporate_income_tax additionally pursuant to article of the u s - u k convention petitioner became entitled to a payment from the united kingdom equal to one-half of the shareholder credit to which an individual shareholder resident of the united kingdom would have been entitled compaq u k surrendered the corporate offset to the u k subs instead of using it against compaq u k tax the u k subs used the corporate offset to reduce their u k mainstream tax_liability the u k subs did not pay any dividends during petitioner pursuant to revproc_80_18 1980_1_cb_623 modified by revproc_81_58 1981_2_cb_678 and revproc_84_ 1984_2_cb_504 and amplified and clarified by revproc_90_61 1990_2_cb_657 did not claim a foreign_tax_credit for the unrefunded portion of the act paid_by compag u k following the opinion of the u s court_of_appeals_for_the_federal_circuit in 41_f3d_647 fed cir revg cl_ct petitioner made an informal claim_for_refund for additional foreign tax_credits for the act payment respondent disallowed the refund discussion sec_901 allows a domestic_corporation to claim a foreign_tax_credit for taxes deemed to have been paid under sec_902 and sec_960 sec_902 provides inter alia sec_902 deemed paid credit where domestic_corporation owns percent or more of voting_stock of foreign_corporation a taxes paid_by foreign_corporation treated as paid_by domestic_corporation ---for purposes of this subpart a domestic_corporation which owns percent or more of the voting_stock of a foreign_corporation from which it receives dividends in any taxable_year shall be deemed to have paid the same proportion of such foreign_corporation's_post-1986_foreign_income_taxes as--- the amount of such dividends determined without regard to sec_78 bears to such foreign corporation's post--1986 undistributed_earnings ob deemed taxes increased in case of certain 2nd and 3rd tier foreign_corporations --- 2nd tier --if the foreign_corporation described in subsection a hereinafter in this section referred to as the 1st tier corporation owns 10-percent or more of the voting_stock of a 2nd foreign_corporation from which it receives dividends in any taxable_year the 1st tier corporation shall be deemed to have paid the same proportion of such 2nd foreign_corporation's_post-1986_foreign_income_taxes as would be determined under subsection a if such 1st tier corporation were a domestic_corporation the parties disagree as to which corporation is the payor of the act and consequently disagree as to whether sec_902 a or b applies to the dividend received by petitioner during petitioners contend that for foreign_tax_credit purposes the payor of the act is the corporation that pays the dividend and the corresponding act petitioners further contend that the subsequent use or allocation of the corporate offset is irrelevant petitioners therefore argue that they are entitled to a foreign_tax_credit under sec_902 because during petitioner received a dividend from a 10-percent--owned subsidiary that paid taxes to a foreign government during respondent disagrees with petitioners' contentions and argues that for purposes of the foreign_tax_credit the payor of the act is the corporation that uses the corporate offset accordingly respondent argues that the u k subs rather than compaq u k must be viewed as the payors of the act in respondent further argues that because the u k subs did not pay a dividend to compag u k during no portion of the act paid_by the u k subs can be attributed pursuant to sec_902 to the dividend distributed in by compag u k to petitioner to support their respective positions both parties rely on article of the u s -u k convention which addresses the foreign_tax_credit treatment of the act the relevant portion of -- - article of the u s -u k convention u s t pincite provides article blimination of double_taxation in accordance with the provisions and subject_to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof in the case of a united_states_corporation owning at least per cent of the voting_stock of a corporation which is a resident of the united kingdom from which it receives dividends in any taxable_year the united_states shall allow credit for the appropriate amount of tax paid to the united kingdom by that corporation with respect to the profits out of which such dividends are paid such appropriate amount shall be based upon the amount of tax paid to the united kingdom but the credit shall not exceed the limitations for the purpose of limiting the credit to the united_states tax on income from sources outside of the united_states provided by united_states law for the taxable_year for the purposes of applying the united_states credit in relation to tax paid to the united kingdom c that amount of tax_credit referred to in paragraph a of article dividends which is not paid to the united_states_corporation but to which an individual resident in the united kingdom would have been entitled had he received the dividend shall be treated as an income_tax imposed on the united kingdom corporation paying the dividend petitioners argue that the last sentence of article c specifically designates the unrefunded portion of the act as an income_tax imposed on the corporation paying the dividend respondent on the other hand argues that such language was intended only to designate the taxpayer as the foreign_corporation paying the dividend as opposed to the_domestic_corporation receiving the dividend in xerox corp v united_states cl_ct the u s claims_court was presented with the same issue presented in the instant case in xerox a first-tier u k subsidiary_corporation paid a dividend to its u s parent_corporation and allocated the corporate offset to second-tier u k subsidiary corporations see id pincite the u s parent_corporation claimed a foreign_tax_credit for the unrefunded portion of the act paid_by the first-tier subsidiary see id the claims_court found that the language of the u s -u k convention did not support the taxpayer’s contentions that the act paid_by the first-tier subsidiary was creditable to the parent_corporation without regard to the subsequent allocation of the corporate offset see id pincite rather the claims_court looked to the technical explanation of the u s -u k convention technical explanation 1980_1_cb_455 revproc_80_18 1980_1_cb_623 and the competent_authority_agreement which resulted from the exchange of correspondence between mr p w fawcett and mr p e coates pursuant to article of the u s -u k convention to determine the intent of the parties negotiating the u s ---u k convention see id pincite the claims_court found that the intention of the parties negotiating the u s -u k convention was to treat the act as a separate tax only until the corporate offset was used thereafter the act must be viewed as subsumed into the mainstream tax see id pincite the claims_court further held that once a corporation allocated the corporate offset to its subsidiary the subsidiary was to be considered the payor of the act for foreign_tax_credit purposes see id pincite on appeal the u s court_of_appeals_for_the_federal_circuit reversed the claims_court the court_of_appeals held that the language of the u s -u k convention was clear and allowed a foreign_tax_credit for the unrefunded portion of the act without regard to the use of the corporate offset see xerox corp v united_states f 3d pincite the court_of_appeals also noted that various statements made by parties negotiating the treaty supported its reading of the treaty language see id pincite as discussed in further detail below we agree with the holding of the court_of_appeals_for_the_federal_circuit that the plain meaning of the treaty language provides that the payor of the act is the corporation that pays the dividend and the corresponding act and that the subsequent use or allocation of the corporate offset does not alter this conclusion regarding the interpretation of treaties the supreme court has stated that t reaties are the subject of careful consideration before they are entered into and are drawn by persons competent to express their meaning and to choose apt words in which to embody the purposes of the high contracting parties 223_us_317 consequently the clear import of treaty language controls unless ‘application of the words of the treaty according to their obvious meaning effects a result inconsistent with the intent or expectations of its signatories ' 457_us_176 quoting 373_us_49 in the instant case we conclude that the clear import of the language of the u s -u k convention favors petitioners’ position the treatment of the act shareholder credit was an important issue resolved by the u s -u k convention see s exec rept pincite 1980_1_cb_411 of particular significance are the new provisions contained in the proposed treaty which provide for a refund by the u k to u s portfolio and direct shareholders receiving dividends from british corporations of advance_corporation_tax act paid_by the distributing_corporation article and allow a u s foreign_tax_credit for the one-half of the act which is not refunded to u s direct corporate investors article as the corporate offset is an important facet of the act regime we believe that had the high contracting parties intended for the shareholder credit to be linked to the corporate offset article c would have specifically provided for such a link the high contracting parties however chose to treat the act as imposed on the corporation paying the dividend and we adhere to that language in our interpretation of the treaty moreover we find that the general structure of the u s - u k convention evidences the signatories' intent not to link the availability of the shareholder credit to the corporate offset pursuant to article the united kingdom is required to refund or pay to a 10-percent u s shareholder one-half of the act to which an individual u k resident shareholder would have been entitled such a refund is available to the 10-percent u s shareholder regardless of the use the u k corporation makes of the corporate offset respondent argues that the u s -u k convention is silent with respect to situations where the corporate offset is allocated to a subsidiary and therefore the identity of the payor of the act must be resolved pursuant to the first sentence of article in accordance with the law of the united_states that law respondent contends is contained in the technical explanation the technical explanation although it does not address the issue of the allocation of the corporate offset states act which reduces mainstream tax in any year or years shall be attributable to any accumulated_profits of the year or years for which the mainstream tax is -- - reduced where act is used to offset mainstream tax the offset will be viewed as a refund of the act initially allowed as a credit and as a tax paid in respect of the year for which the act is applied as an offset consequently a reduction in the foreign_tax_credit for the year from which the act is carried must be made in accordance with sec_905 of the code technical explanation c b pincite the technical explanation's view of the act as a tax originally imposed but then refunded upon the use of the corporate offset is the basis of revproc_80_18 c b pincite which in turn states in relevant part paragraph l c of article provides in addition that the one-half of the act paid_by a united kingdom corporation that is not refunded to a u s direct investor and that would be credited or refunded to a united kingdom individual resident is treated as an income_tax imposed on the distributing united kingdom corporation rather than the u s shareholder under united kingdom law a united kingdom corporation that pays act may however transfer to a related united kingdom corporation the right to apply act against mainstream tax_liability thus for example a united kingdom subsidiary of a united kingdom corporation may benefit from the parent's act payment by offsetting part or all of the act against its own liability for united kingdom mainstream tax in such a case for u s foreign_tax_credit purposes and pursuant to article the parent_corporation has not paid_or_accrued the unrefunded act offset against the subsidiary's mainstream tax and has contributed to the capital of the subsidiary an amount equal to the unrefunded act offset the subsidiary is considered to have paid_or_accrued only mainstream tax paid_or_accrued in excess of the act offset plus the amount of unrefunded act so offset according to respondent the allocation of the corporate offset to a subsidiary must be viewed as a capital_contribution of the unrefunded act from the parent to the subsidiary and at such -- - time as the subsidiary applies the offset against its own liability for mainstream tax payment by the subsidiary of the unrefunded portion of the act the technical explanation was not available to both contracting parties in the negotiation of the u s -u k convention rather it was prepared by the department of the treasury treasury to aid congress during the ratification process in understanding the u s -u k convention with regard to the technical explanation's approach to the act s exec rept supra pincite c b pincite states the treasury's technical explanation also set forth a complex set of rules and examples intended to be used for purposes of determining the earnings to which act payments by a u k corporation are to be attributed for purposes of computing the indirect u s foreign_tax_credit these rules raise difficult and complex issues in recommending the ratification of the proposed treaty the committee does not intend that these rules necessarily serve as a model for future treaties further in recommending the ratification of the treaty the committee does not intend to adopt or reject the amplifications of the foreign_tax_credit rules contained in the treasury technical explanation xk kek as to the technical explanation the court_of_appeals_for_the_federal_circuit in xerox corp v united_states f 3d pincite- commented one may debate the meaning of this cool treatment of the technical explanation what is clear however is that the treasury's position was not embraced by the senate in the same vein it is well established that a revenue_procedure is not a law binding upon the court but is merely a statement of the commissioner's position see 292_us_455 87_tc_214 accordingly we conclude that neither the technical explanation nor revproc_80_18 supra is to be considered the law of the united_states for the purposes of the first sentence of article of the u s -u k convention consequently we hold that they present no reason for us to deviate from the intention of the high contracting parties as evidenced by the structure of the u s -u k convention and by the plain meaning of the language of article c moreover despite respondent's contentions to the contrary we conclude that it 1s proper to consider the proposition that the corporation that pays the dividend and the corresponding act is the payor of the act for purposes of the foreign_tax_credit as respondent has argued alternatively that the signatories to the u s -u k convention intended to link the shareholder credit to the corporate offset and that such intent is evidenced in the positions taken by the technical explanation revproc_80_18 1980_1_cb_623 and the competent_authority_agreement we note that those documents were created after the negotiation of the u s -u k convention and that only revproc_80_18 supra directly discusses the corporate offset accordingly we are unpersuaded that the high contracting parties intended a result contrary to the clear language and structure of the u s -u k convention - - being in accordance with the provisions and subject_to the limitations of the law of the united_states in 302_us_573 the supreme court articulated the rule that for u s foreign_tax_credit purposes the taxpayer is the party who is liable for and charged with the payment of tax that mandate has been incorporated into the regulations at sec_1_901-2 income_tax regs in the instant case the act is levied on the corporation that pays the dividend regardless of whether that corporation or its subsidiary will make use of the corporate offset accordingly it is appropriate to consider the corporation that actually pays the dividend and that is liable for payment of the act as the payor of the act for foreign_tax_credit purposes regardless of the use of the corresponding u k credit ’ respondent has further argued that by disregarding the corporate offset in determining the payor of the act for foreign_tax_credit purposes a u k corporation which is a subsidiary of a u s_corporation could theoretically receive a dividend from one of its 10th-level subsidiaries pursuant to the income and corporation taxes act sec_247 that 10th-level subsidiary could choose not to pay act on that dividend the u k subsidiary could then in turn remit that dividend to its u s parent pay the act and allocate the corporate offset to the 10th-level subsidiary the u s parent could then claim a foreign_tax_credit for the act paid_by its u k subsidiary notwithstanding that had the act been paid_by the 10th-level subsidiary the act would not be creditable pursuant to the limitation of sec_902 respondent's hypothetical is not based upon the facts of the instant case and we decline to rule on it lastly respondent contends that notwithstanding the treaty provisions a foreign_tax_credit is not available to petitioner because use of the corporate offset by the u k subs results in a subsidy within the meaning of sec_901 1i the relevant parts of sec_901 provide sec_901 taxes used to provide subsidies --- any income war profits or excess_profits_tax shall not be treated as a tax for purposes of this title to the extent--- the amount of such tax is used directly or indirectly by the country imposing such tax to provide a subsidy by any means to the taxpayer a related_person within the meaning of sec_482 or any party to the transaction or to a related transaction and such subsidy is determined directly or indirectly by reference to the amount of such tax or the base used to compute the amount of such tax sec_1_901-2 income_tax regs provides that a subsidy could include a credit provided to the taxpayer or to a related_party sec_1_901-2 income_tax regs however further explains the term 'subsidy' includes any benefit conferred directly or indirectly by a foreign_country to one of the parties enumerated in paragraph e a of this section substance and not form shall govern in determining whether a subsidy exists - - sec_1_901-2 income_tax regs discusses the treatment of multiple levies which are not considered subsidies and provides multiple levies-- i in general if under foreign law a taxpayer's tentative liability for one levy the first levy is or can be reduced by the amount of the taxpayer's liability for a different levy the second levy then the amount considered paid_by the taxpayer to the foreign_country pursuant to the second levy is an amount equal to its entire liability for that levy and the remainder of the amount_paid is considered paid pursuant to the first levy this rule applies regardless of whether it is or is not likely that liability for one such levy will always exceed liability for the other such levy we do not disagree with the regulation's prescription that substance rather than form controls the determination of whether a credit is a subsidy accordingly we conclude that under the rules of sec_1_901-2 income_tax regs the act is comparable to a second levy and the u k mainstream tax is comparable to a first levy the amount_paid by a corporation to the united kingdom as act is therefore fully creditable and the mainstream tax incurred by a u k corporation would be creditable only to the extent that it exceeded the act already paid_by analogy we conclude that the allocation of the corporate offset we note that sec_1_901-2 income_tax regs is reserved for integrated tax systems the inclusion of such reserved space within the section on multiple levies instead of within the section on subsidies indicates that treasury must also believe that such systems are closer to multiple levies than subsidies --- - to a subsidiary_corporation reduces the amount of the subsidiary corporation's mainstream tax which would be creditable but does not act as a subsidy additionally we are unable to conclude that the corporate offset is the type of benefit which was intended to be covered by the subsidy rules of sec_901 the house of representatives committee on ways and means in h rept pincite 1986_3_cb_1 explained the reason for the enactment of sec_901 as follows as indicated above a treasury regulation denies a foreign_tax_credit for foreign taxes used directly or indirectly as a subsidy to the taxpayer absent this rule the u s treasury would in effect bear the cost of tax subsidy programs instituted by foreign countries for the direct or indirect benefit of their residents and certain nonresidents who do business with their residents the committee is informed that some u s lenders and other u s taxpayers take tax_return positions that are inconsistent with this rule the committee does not believe that foreign tax_credits should be allowed for foreign taxes which while ostensibly imposed are effectively rebated by the levying country by means of a government subsidy to the taxpayer a related_party or a party to a transaction with the taxpayer to eliminate any uncertainty in this area the committee believes that the treasury regulation disallowing foreign tax_credits for taxes used as a subsidy to the taxpayer should be codified in the instant case the u s treasury does not bear the cost of act corporate offset to the contrary to the extent that the act corporate offset reduces the mainstream tax of a u k corporation a u s taxpayer will be entitled to a lower foreign_tax_credit with respect to the mainstream tax accordingly -- - allowing a foreign_tax_credit for the act paid_by a first-tier subsidiary even if that corporation allocates the corporate offset to one of its subsidiaries results in no extra burden upon the u s treasury on the basis of the foregoing analysis we hold that pursuant to article c of the u s -u k convention the payor of the act is the corporation that pays the dividend and the corresponding act regardless of that corporation's use of the corporate offset or allocation of that offset to one of its subsidiaries accordingly sec_902 applies to the dividend received by petitioner in petitioner therefore is entitled to a foreign_tax_credit under sec_901 for the payment of the act we have considered the parties' remaining arguments and find them irrelevant or unnecessary to reach to reflect the foregoing and the prior opinions in the instant case an appropriate order will be issued we have been able to ascertain the intent of the signatories from the plain meaning of the language of article as well as from the structure of the u s -u k convention itself consequently we have not relied on extraneous statements made by the various parties to the treaty negotiations and attached to petitioners' motion
